DETAILED ACTION
Claims 106, 108-109, 111-117 and 136-139 are presented for examination.
	Acknowledgement is made of Applicant’s Track 1 Request for Prioritized Examination filed November 7, 2019, which was granted on December 26, 2019. 
	Applicant’s Amendment filed November 2, 2020 has been entered into the present application.
	Claims 106, 108-109, 111-117 and 136-139 are pending. Claims 106, 108-109 and 115-116 are amended. Claims 107, 110 and 118-135 are cancelled. Claims 136-139 are newly added. 
Applicant’s arguments, filed November 2, 2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of stimulating hair growth on the scalp of a human subject as the single disclosed species of therapeutic objective and subject population, as stated in the reply filed April 21, 2020 and acknowledged at p.2 of the July 31, 2020 non-final Office Action, which is still in effect over the claims. 
	Instant claims 106, 108-109 and 111-117, as well as newly added claims 136-139, are directed to the elected species and are herein acted on the merits infra.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed November 2, 2020 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449 (two pages total), the Examiner has considered the cited references.

Terminal Disclaimer Filed November 2, 2020
	In view of the acceptable Terminal Disclaimer filed in the instant application on November 2, 2020 over copending U.S. Patent Application No. 16/890,044, the provisional nonstatutory double patenting rejection of claims 106-115 over claims 1-11 of U.S. Patent Application No. 16/890,044 as set forth at p.31-34 of the previous non-final Office Action dated July 31, 2020 is now hereby withdrawn.

Substitute Specification
	In the submission dated November 2, 2020, Applicant submits a substitute specification with both a marked-up copy and a clean copy thereof, now presenting the recited trade names or marks with capitalization to properly designate such terms as trade names or marks used in commerce. 
	37 C.F.R. §1.121(b) governs amendments to the specification, noting that the specification may be amended by substitute specification provided that “[t]he specification, other than the claims, may also be amended by submitting: (i) [a]n instruction to replace the specification; and (ii) [a] substitute specification in compliance with §§1.125(b) and (c)”.
	The substitute specification filed November 2, 2020 is entered into the record because Applicant has provided both the requisite instruction to replace the specification, and further submits a substitute specification (with both a marked-up version and a clean version, without markings to show the changes that have been made) in accordance with the requirements of 37 C.F.R. §1.125(b) and (c). 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

1.	Claim 115 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitation directed to the use of “cetearyl alcohol” as the emulsifier of the instantly claimed topical dutasteride emulsion (claim 115).
At p.6 of the Remarks filed November 2, 2020, Applicant states that “[c]laim 115 is amended to remove the recited trade names”.
In amended claim 115, Applicant removes various recited trade names, and adds the limitations “cetearyl alcohol”, “stearalkonium chloride”, and “sodium monostearate” to the remaining emulsifiers of laureth-4, polysorbate 20, and PEG-35 castor oil.
At p.14, para.[0064] of the as-filed specification, Applicant states that “[s]uitable emulsifiers that can be used in the present invention include, but are not limited to: BRIJ® L4, ARLACEL® 165, TWEEN® 20, BRIJ® S721, BRIJ® S2, PROMULGEN® D, Stearalkonium Chloride, PEMULEN® TR-2, PEMULEN® TR-1, Sodium Monostearate, SEPINEO® P 600, Laureth-4, Polysorbate 20, Sorbitan Monostearate, and PEG-35 Castor Oil. Non-ionic emulsifiers include, but are not limited to, BRIJ® L4, ARLACEL® 165, Sodium Monostearate, Laureth-4, Polysorbate 20, and PEG-35 Castor Oil. Cationic surfactants include, but are not limited to, stearalkonium chloride.”
The as-filed specification and claims fail to provide adequate written support for Applicant’s newly added limitation directed to the emulsifier as “cetearyl alcohol”, as newly recited in instant claim 115. At best, Applicant’s originally filed disclosure describes various trademarked products for use as the emulsifier of the claimed dutasteride formulation, including PROMULGEN D, which is an ethoxylated cetearyl alcohol compounded with cetearyl alcohol. See Lubrizol LifeSciences, “Promulgen™ D Nonionic Emulsifier”, November 5, 2014, p.1-2 (“Promulgen™ D nonionic emulsifier is an ethoxylated cetearyl per se as the emulsifier of the instantly claimed topical dutasteride emulsion. This concept, then, newly introduced into claim 115 regarding the use of “cetearyl alcohol” as the emulsifier of the claimed topical dutasteride emulsion constitutes new matter unsupported by the original disclosure. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to the use of “cetearyl alcohol” as the emulsifier of the claimed topical dutasteride emulsion (claim 115).
Accordingly, the claim is considered to lack sufficient written description and is properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
2.	Claims 106, 108-109, 111 and 113-116 are rejected under 35 U.S.C. 103 as being unpatentable over Kandavilli et al. (U.S. Patent Application Publication No. 2010/0048598 A1; 2010, already of record) in view of Karatas et al. (“Management of Hair Loss Associated with Endocrine Therapy in Patients with Breast Cancer: An Overview”, SpringerPlus, 2016; 5:585-588, already of record), 
citing to Olsen et al. (“The Importance of Dual 5-Reductase Inhibition in the Treatment of Male Pattern Hair Loss: Results of a Randomized Placebo-Controlled Study of Dutasteride versus Finasteride”, J Am Acad Dermatol, 2006; 55:1014-1023, already of record) and The Oxford Concise Dictionary – Tenth Edition (“Emulsion”, 1999, p.468, hereinafter “Oxford Dictionary”) as evidence.
Kandavilli et al. teaches a pharmaceutical composition for improved topical delivery of the 5-reductase inhibitor dutasteride to deliver the inhibitor onto the skin, scalp, beneath the surface of the skin and/or scalp, and/or into the systemic circulation, which comprises the 5-reductase inhibitor with at least one pharmaceutically acceptable carrier, and optionally one or more other pharmaceutically acceptable excipients (p.2, para.[0014]-[0016]; p.2, para.[0031]; p.2, para.[0034]). Kandavilli et al. teaches that the pharmaceutical composition is therapeutically useful for the prophylaxis, amelioration and/or treatment of androgenic alopecia via administering to a subject in need thereof a prophylactically or therapeutically effective amount of the composition, wherein inhibition of 5-reductase inhibits synthesis of DHT - an androgenic compound that leads to androgenic (i.e., androgen-dependent) alopecia in male or female humans (p.1, para.[0002]; p.2, para.[0026]; p.6, para.[0091]). Kandavilli et al. teaches that the topical formulation of dutasteride for application to the skin functions to enhance local bioavailability of dutasteride at the hair follicles (p.2, para.[0028]). Kandavilli et al. teaches that the rate of diffusion of the drug into the skin is such that a therapeutic concentration is achieved within about 0.5-8 hrs after topical application, and that a desirable drug level is maintained for an extended duration of time, such as for about 4-24 hrs (p.4, para.[0066]).  Kandavilli et al. teaches that the topical 5-reductase inhibitor 
Exemplified in Kandavilli et al. is an ointment formulation comprising 5% (w/w) liquid paraffin, 10% (w/w) white paraffin, 30% (w/w) glycerin, 8% (w/w) cetostearyl alcohol1, 0.3% (w/w) methyl paraben, 3.6% (w/w) polyoxyethylene sorbitan monostearate (TWEEN 60), 2% (w/w) glyceryl monostearate, 0.5% (w/w) dutasteride, 5% (w/w) liquid paraffin, 5% (w/w) white beeswax, and water (q.s. to 100%) (Ex.5, p.7, para.[0122]). Kandavilli et al. teaches that the ointment is manufactured by mixing water, TWEEN 60 and glycerin with agitation and heating the mixture to 61-65°C; dissolving methyl paraben into the obtained solution while maintaining the temperature to form an aqueous phase; mixing liquid paraffin, cetostearyl alcohol, white paraffin, glyceryl monostearate and white beeswax and heating to 71-75°C to form an oil phase; dispersing dutasteride into the oil phase; adding the oil phase with stirring to the aqueous phase at 61-65°C under stirring to mix; and allowing the final mixture to cool to room temperature under vacuum to form an ointment (Ex.5, p.7, para.[0123]-[0129]). 
Oxford Dictionary is cited to define the term “emulsion” as “a fine dispersion of minute droplets of one liquid in another in which it is not soluble or miscible” (p.468). 
As Kandavilli’s ointment was manufactured by formulating an aqueous phase, an oil phase, and adding the oil phase with stirring to the aqueous phase at 61-65°C to mix the liquids (thereby dispersing the oil phase in the aqueous phase, and stirring to thoroughly mix), and further in view of the fact that the oil phase is not clearly soluble or miscible in the aqueous phase, the topical ointment preparation of Kandavilli et al. meets Applicant’s instantly claimed topical dutasteride “emulsion” (claim 106).
Kandavilli et al. differs from the instant claims only insofar as it does not expressly teach (i) topically applying the dutasteride composition to the scalp for the treatment of endocrine therapy-induced alopecia (ETIA) (claim 106), in particular, wherein the ETIA is hair loss secondary to endocrine therapy for breast cancer (claim 108), or (ii) the topical dutasteride composition is applied to the scalp at the frontal, central and/or vertex regions (claim 109). 
-reductase enzyme activity in tissue levels and greater DHT formation (col.1, para.5, p.587). Karatas et al. teaches that treatment with anti-5-reductase agents, such as finasteride or dutasteride, may preclude hair loss on the scalp and be the most appropriate and potent treatment option in the treatment of ETIA (col.1, para.5, p.587-col.2, para.1, p.587). Karatas et al. further teaches that, given the systemic side effects of 5-reductase inhibitors, topical 5-reductase inhibitors may be applied locally (particularly frontal-temporal regions) or entirely applied onto the scalp skin to avoid these systemic side effects (col.1, para.5, p.587-col.2, para.1, p.587). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in topically applying the exemplified dutasteride ointment of Kandavilli et al. to the scalp for the treatment of ETIA secondary to endocrine therapy for breast cancer in a subject in need thereof because Karatas et al. teaches the use of topically applied 5-reductase inhibitors (such as dutasteride) for the treatment of ETIA arising from AI endocrine therapy in breast cancer patients. The skilled artisan would have been motivated to administer the topical dutasteride ointment of Kandavilli et al. to the scalp for the treatment of ETIA secondary to endocrine therapy for breast cancer because AI endocrine therapy for breast cancer was known to block formation of estrogen from androgens, resulting in the accumulation of androgens and greater testosterone synthesis - an effect that results in increased 5-reductase enzyme activity and increased DHT, thereby resulting in hair loss – such that inhibition of 5-reductase via administration of dutasteride would have inhibited DHT formation and, thus, would have been reasonably expected to inhibit this androgen-dependent hair loss. The skilled artisan would have been further motivated to administer the dutasteride topically, in particular to the scalp skin in the frontal-temporal regions or to the entire scalp (including the frontal, central and vertex regions), to provide this therapeutic inhibition of 5-reductase to mitigate hair loss locally at the affected areas and prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to topically apply the dutasteride ointment of Kandavilli et al. to the scalp for the treatment of ETIA secondary to endocrine therapy for breast cancer in a subject in need thereof to inhibit synthesis of DHT caused by increased androgen levels following AI endocrine therapy and mitigate ETIA, as evidenced by Karatas’ teachings. 
In claim 106, Applicant recites “[a] method for stimulating hair growth on a scalp of a human subject suffering from [ETIA]” via “providing a topical composition comprising a therapeutically effective amount of dutasteride dissolved in a topical pharmaceutically acceptable excipient or carrier, wherein the topical composition is an emulsion and does not contain ethyl alcohol” and “topically applying the composition to the scalp in an amount and for a duration sufficient to stimulate hair growth; wherein hair growth comprises an increase in scalp hair density, hair thickness, or scalp coverage”. 
Applicant’s claim 108 further defines the ETIA as “hair loss secondary to endocrine therapy for breast cancer”, and claim 109 requires application of the topical dutasteride emulsion to the scalp in the frontal, central and/or vertex regions. 
Kandavilli et al. clearly teaches a topical pharmaceutical composition of dutasteride for application directly to the skin of the scalp of a subject with androgenic alopecia in a therapeutically effective amount, in which the composition yields a therapeutic concentration within about 0.5-8 hrs after topical application, wherein such desirable drug level is maintained for an extended duration of time, e.g., for about 4-24 hrs. 
Kandavilli et al. further exemplifies a topical ointment of dutasteride for this therapeutic purpose that is free of ethyl alcohol, and further in which the ointment is formulated via dissolving the dutasteride in an oil phase that is then thoroughly mixed with an aqueous phase to form the ointment formulation. 
The teachings of Kandavilli, thus, clearly provide for a topical composition of dutasteride that is dissolved in a topical pharmaceutically acceptable carrier, wherein the topical composition is an emulsion (see explanation above) and is also free of ethyl alcohol, for topical application to the scalp skin of a human subject for the treatment of androgenic alopecia (i.e., that caused by increased DHT levels). As established above, Karatas et al. provides factual teachings material to establishing the prima facie 
Applicant’s recited preamble effect of “stimulating hair growth” and the effect of the topically applied amount and duration “to stimulate hair growth”, in which the “hair growth comprises an increase in scalp hair density, hair thickness, or scalp coverage” as recited in claim 106 is met by Kandavilli’s teachings, since Kandavilli et al. teaches that dutasteride functions as a 5-reductase inhibitor – an effect that inhibits synthesis of DHT, the androgenic compound that leads to androgenic alopecia or ETIA. The inhibition of DHT synthesis would have naturally interfered with the hyperandrogenic hair loss that occurs with androgenic alopecia or ETIA, thereby slowing hair loss progression and increasing hair growth in the treated subject. The correlation of this effect of a 5-reductase inhibitor to inhibit synthesis of DHT and stimulate hair growth is further documented by the extrinsic factual evidence to Olsen et al., which clearly teaches an inverse correlation between scalp DHT concentration after dutasteride therapy with target area hair count (col.2, para.2, p.1020-col.1, para.1, p.1021; Fig.5, p.1021)2. 
Applicant should note that the stimulation of hair growth via increasing scalp hair count also constitutes an increase in “scalp hair density”, “hair thickness” and “scalp coverage” as further recited in claim 106, since increasing the number of hairs in the scalp necessarily constitutes an overall increase in “hair density” and “hair thickness”, as well as “scalp coverage”, as instantly claimed. 
In claim 111, Applicant recites that the therapeutically effective amount of dutasteride is about 0.001% to about 1% (w/w).

In clam 113, Applicant recites that “the composition does not contain polypropylene glycol”.
Kandavilli et al. exemplifies a topical ointment formulation free of polypropylene glycol.
In claim 114, Applicant recites that the composition comprises a solvent selected from, e.g., glycerin.
Kandavilli et al. exemplifies a topical ointment composition containing, e.g., glycerin.
In claim 115, Applicant recites the composition comprises an emulsifier, e.g., cetearyl alcohol.
Kandavilli et al. exemplifies a topical ointment composition comprising cetosteryl alcohol3.
In claim 116, Applicant recites that the dutasteride is “dissolved in an oil phase”.
Kandavilli et al. exemplifies a topical dutasteride ointment, manufactured by a method of mixing water, TWEEN 60 and glycerin with agitation and heating the mixture to 61-65°C; dissolving methyl paraben into the obtained solution while maintaining the temperature to form an aqueous phase; mixing liquid paraffin, cetostearyl alcohol, white paraffin, glyceryl monostearate and white beeswax and heating to 71-75°C to form an oil phase; dispersing dutasteride into the oil phase; adding the oil phase with stirring to the aqueous phase at 61-65°C under stirring to mix; and allowing the final mixture to cool to room temperature under vacuum to form an ointment (Ex.5, p.7, para.[0123]-[0129]).
This manufacturing process described in Kandavilli et al. clearly exemplifies dissolving the dutasteride component in an oil phase of the topical formulation.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	3.	Claims 106, 108-109, 113-115 and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Kandavilli et al. (U.S. Patent Application Publication No. 2010/0048598 A1; 2010, already of record) in view of Ali et al. (“Preparation, Characterization and Stability Study of Dutasteride Loaded Nanoemulsion for Treatment of Benign Prostatic Hypertrophy”, Iranian Journal of Pharmaceutical Research, 2014; 13(4):1125-1140), and further in view of Karatas et al. (“Management of Hair Loss Associated with Endocrine Therapy in Patients with Breast Cancer: An Overview”, SpringerPlus, 2016; 5:585-588, already of record), 
citing to Olsen et al. (“The Importance of Dual 5-Reductase Inhibition in the Treatment of Male Pattern Hair Loss: Results of a Randomized Placebo-Controlled Study of Dutasteride versus Finasteride”, J Am Acad Dermatol, 2006; 55:1014-1023, already of record), Vishnupad et al. (U.S. Patent No. 4,950,475; 1990) and Ciccognani et al. (U.S. Patent No. 7,854,940 B2; 2010) as evidence.
Kandavilli et al. teaches a pharmaceutical composition for improved topical delivery of the 5-reductase inhibitor dutasteride to deliver the inhibitor onto the skin, scalp, beneath the surface of the skin and/or scalp, and/or into the systemic circulation, which comprises the 5-reductase inhibitor with at least one pharmaceutically acceptable carrier, and optionally one or more other pharmaceutically acceptable excipients (p.2, para.[0014]-[0016]; p.2, para.[0031]; p.2, para.[0034]). Kandavilli et al. teaches that the pharmaceutical composition is therapeutically useful for the prophylaxis, amelioration and/or treatment of androgenic alopecia via administering to a subject in need thereof a prophylactically or therapeutically effective amount of the composition, wherein inhibition of 5-reductase inhibits synthesis of DHT - an androgenic compound that leads to androgenic (i.e., androgen-dependent) alopecia in male or female humans (p.1, para.[0002]; p.2, para.[0026]; p.6, para.[0091]). Kandavilli et al. teaches that the formulation of dutasteride for application to the skin functions to enhance local bioavailability of dutasteride at the hair follicles (p.2, para.[0028]). Kandavilli et al. teaches that the rate of diffusion of the drug into the skin is such that a therapeutic concentration is achieved within about 0.5-8 hrs after topical application, and that a desirable drug level is maintained for an extended duration of time, such as for about 4-24 hrs (p.4, para.[0066]).  Kandavilli et al. teaches that the topical 5-reductase inhibitor composition is applied directly to the skin surface for local or transdermal administration, and that the scalp is defined as the skin covering the head, bordered by the face anteriorly and the neck to the sides and posteriorly (p.3, para.[0040]). 
Exemplified in Kandavilli et al. is a topical dutasteride emulsion comprising 1.25% (w/w) white petroleum, 0.75% (w/w) cetearyl octanoate, 3% (w/w) octyl dodecanol, 1.4% (w/w) lecithin, 3% (w/w) 
Kandavilli et al. differs from the instant claims only insofar as it does not explicitly teach (i) the topical dutasteride emulsion is free of ethyl alcohol (claim 106), (ii) topically applying the dutasteride emulsion to the scalp for the treatment of ETIA (claim 106), in particular, wherein the ETIA is hair loss secondary to endocrine therapy for breast cancer (claim 108), or (iii) the topical dutasteride emulsion is applied to the scalp at the frontal, central and/or vertex regions (claim 109). 
Ali et al. teaches a nanoemulsion formulation of the 5-reductase inhibitor dutasteride for application to the skin in the treatment of men with benign prostatic hypertrophy (abstract; col.2, para.4, p.1126). Ali et al. teaches that short- to medium-chain alcohols (C3-C8) are commonly added as co-surfactants to reduce interfacial tension and increase the fluidity of the interface in emulsions (col.2, para.2, p.1131). Ali et al. teaches that alcohols also increase the miscibility of the aqueous and oily phases of the emulsion due to its partitioning between the phases (col.2, para.2, p.1131-col.1, para.1, 
Karatas et al. teaches that ETIA is associated with AI or tamoxifen endocrine therapy in the treatment of patients with hormone receptor (estrogen receptor and/or progesterone receptor) positive invasive or non-invasive breast cancer (abstract; col.1, para.1, p.585). Karatas et al. teaches that AIs block the formation of estrogen from androgens, leading to greater testosterone synthesis from the accumulating androgens, which leads to increased 5-reductase enzyme activity in tissue levels and greater DHT formation (col.1, para.5, p.587). Karatas et al. teaches that treatment with anti-5-reductase agents, such as finasteride or dutasteride, may preclude hair loss on the scalp and be the most appropriate and potent treatment option in the treatment of ETIA (col.1, para.5, p.587-col.2, para.1, p.587). Karatas et al. further teaches that, given the systemic side effects of 5-reductase inhibitors, topical 5-reductase inhibitors may be applied locally (particularly frontal-temporal regions) or entirely applied onto the scalp skin to avoid these systemic side effects (col.1, para.5, p.587-col.2, para.1, p.587). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting isopropyl alcohol for ethyl alcohol in the topical dutasteride emulsion of Kandavilli et al. because each was known in the art as an effective co-surfactant for dutasteride emulsion formulations, as evidenced by Ali’s teachings. The substitution, therefore, of isopropyl alcohol for ethyl alcohol in Kandavilli’s topical dutasteride emulsion would have been prima facie obvious before the effective filing date of the claimed invention because each was known in the art at such time as an effective co-surfactant to reduce interfacial tension of emulsions and increase miscibility of the aqueous and oily phases of the emulsion and, thus, would have been reasonably interchanged with one another in Kandavilli’s topical dutasteride emulsion formulation based upon this functional equivalency. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in topically applying the dutasteride emulsion of Kandavilli et al. as modified by Ali et al. to the scalp for the treatment of ETIA secondary to endocrine therapy for breast cancer in a subject in need thereof because Karatas et al. teaches the use of topically applied 5-reductase inhibitors (such as dutasteride) for the treatment of ETIA arising from AI endocrine therapy in breast cancer patients. The skilled artisan would have been motivated to administer the topical dutasteride emulsion of Kandavilli et al. as modified by Ali et al. to the scalp for the treatment of ETIA secondary to endocrine therapy for breast cancer because AI endocrine therapy for breast cancer was known to block formation of estrogen from androgens, resulting in the accumulation of androgens and greater testosterone synthesis - an effect that results in increased 5-reductase enzyme activity and increased DHT, thereby resulting in hair loss – such that inhibition of 5-reductase via administration of dutasteride would have inhibited DHT formation and, thus, would have been reasonably expected to inhibit this androgen-dependent hair loss. The skilled artisan would have been further motivated to administer the dutasteride topically, in particular to the scalp skin in the frontal-temporal regions or to the entire scalp (including the frontal, central and vertex regions), to provide this therapeutic inhibition of 5-reductase to mitigate hair loss locally at the affected areas and minimize the systemic side effects of dutasteride, as taught by Karatas et al. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to topically apply the dutasteride emulsion of Kandavilli et al. as modified by Ali et al. to the scalp for the treatment of ETIA secondary to endocrine therapy for breast cancer in a subject in need thereof to inhibit synthesis of DHT caused by increased androgen levels following AI endocrine therapy and mitigate ETIA, as evidenced by Karatas’ teachings. 
In claim 106, Applicant recites “[a] method for stimulating hair growth on a scalp of a human subject suffering from [ETIA]” via “providing a topical composition comprising a therapeutically effective amount of dutasteride dissolved in a topical pharmaceutically acceptable excipient or carrier, wherein the 
Applicant’s claim 108 further defines the ETIA as “hair loss secondary to endocrine therapy for breast cancer”, and claim 109 requires application of the topical dutasteride formulation to the scalp in the frontal, central and/or vertex regions. 
Kandavilli et al. clearly teaches a topical pharmaceutical composition of dutasteride for application directly to the skin of the scalp of a subject with androgenic alopecia in a therapeutically effective amount, in which the composition yields a therapeutic concentration within about 0.5-8 hrs after topical application, wherein such desirable drug level is maintained for an extended duration of time, e.g., for about 4-24 hrs. 
Kandavilli et al. further exemplifies a topical emulsion of dutasteride for this therapeutic purpose, and Ali et al. provides teachings relevant to the formulation of such topical dutasteride emulsion free of ethyl alcohol. 
The teachings of Kandavilli in view of Ali, thus, clearly provide for a topical composition of dutasteride that is dissolved in a topical pharmaceutically acceptable carrier, wherein the topical composition is an emulsion and is also free of ethyl alcohol, for topical application to the scalp skin of a human subject for the treatment of androgenic alopecia (i.e., that caused by increased DHT levels). As established above, Karatas et al. provides factual teachings material to establishing the prima facie obviousness of further applying the topical dutasteride emulsion of Kandavilli as modified by Ali to the scalp skin – particularly the frontal/temporal regions or the entire scalp (frontal, central and vertex regions) - of a human subject suffering from ETIA secondary to endocrine therapy for breast cancer (a form of alopecia that results from increased DHT levels).
Applicant’s recited preamble effect of “stimulating hair growth” and the effect of the topically applied amount and duration “to stimulate hair growth”, in which the “hair growth comprises an increase in scalp hair density, hair thickness, or scalp coverage” as recited in claim 106 is met by Kandavilli’s teachings, since Kandavilli et al. teaches that dutasteride functions as a 5-reductase inhibitor – an effect that inhibits synthesis of DHT, the androgenic compound that leads to androgenic alopecia and ETIA. The -reductase inhibitor to inhibit synthesis of DHT and stimulate hair growth is further documented by the extrinsic factual evidence to Olsen et al., which clearly teaches an inverse correlation between scalp DHT concentration after dutasteride therapy with target area hair count (col.2, para.2, p.1020-col.1, para.1, p.1021; Fig.5, p.1021)4. 
Applicant should note that the stimulation of hair growth via increasing scalp hair count also constitutes an increase in “scalp hair density”, “hair thickness” and “scalp coverage” as further recited in claim 106, since increasing the number of hairs in the scalp necessarily constitutes an overall increase in “hair density” and “hair thickness”, as well as “scalp coverage”, as instantly claimed. 
In clam 113, Applicant recites that “the composition does not contain polypropylene glycol”.
The teachings of Kandavilli et al. in view of Ali et al. clearly suggest a topical dutasteride emulsion free of polypropylene glycol.
In claim 114, Applicant recites that the composition comprises a solvent selected from, e.g., propylene glycol, cyclomethicone, etc.
The teachings of Kandavilli et al. in view of Ali et al. clearly suggest a topical dutasteride emulsion containing, inter alia, propylene glycol and cyclomethicone. 
In claim 115, Applicant recites the composition comprises an emulsifier, e.g., cetearyl alcohol.
The teachings of Kandavilli et al. in view of Ali et al. clearly suggest a topical dutasteride emulsion containing ceteareth 20, which is cetearyl alcohol in the form of a polyethylene glycol ether thereof. 

Kandavilli’s exemplified topical dutasteride emulsion contains propylene glycol (a humectant, as evidenced by Vishnupad et al., U.S. Patent No. 4,950,475, 1990; see, e.g., col.3, l.1-6), xanthan gum (defined by Applicant as “a thickener”; see p.14, para.[0061] of the as-filed specification), phenoxyethanol (a preservative, as evidenced by Ciccognani et al., U.S. Patent No. 7,854,940 B2, 2010; see, e.g., col.1, l.38-39), cyclomethicone (defined by Applicant as “an emollient”; see p.14, para.[0063] of the as-filed specification), ceteareth 20 (defined by Kandavilli as “an emulsifier”; see Kandavilli, p.9, para.[0160]), potassium sorbate (defined by Kandavilli as “a buffering agent”; see Kandavilli, p.4, para.[0051]), and dimethylisosorbide (defined by Applicant as “a penetration enhancer”, see p.13, para.[0058] of the as-filed specification). Note that the propylene glycol humectant and/or cyclomethicone emollient also meet Applicant’s instantly claimed requirement that a “conditioning agent” be present in the topical dutasteride emulsion formulation. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	4.	Claims 111-112 and 136-139 are rejected under 35 U.S.C. 103 as being unpatentable over Kandavilli et al. (U.S. Patent Application Publication No. 2010/0048598 A1; 2010, already of record) in view of Ali et al. (“Preparation, Characterization and Stability Study of Dutasteride Loaded Nanoemulsion for Treatment of Benign Prostatic Hypertrophy”, Iranian Journal of Pharmaceutical Research, 2014; 13(4):1125-1140), and further in view of Karatas et al. (“Management of Hair Loss Associated with Endocrine Therapy in Patients with Breast Cancer: An Overview”, SpringerPlus, 2016; 5:585-588, already of record), 
citing to Olsen et al. (“The Importance of Dual 5-Reductase Inhibition in the Treatment of Male Pattern Hair Loss: Results of a Randomized Placebo-Controlled Study of Dutasteride versus Finasteride”, J Am Acad Dermatol, 2006; 55:1014-1023, already of record), Vishnupad et al. (U.S. Patent No. 4,950,475; 1990) and Ciccognani et al. (U.S. Patent No. 7,854,940 B2; 2010) as evidence, 

further in view of Rajendar et al. (WO 2019/012353 A1; Published January 2019, Filed June 2018, already of record).
Kandavilli in view of Ali, further in view of Karatas (citing to Olsen, Vishnupad and Ciccognani as evidence), as applied above to claims 106, 108-109, 113-115 and 117.
Kandavilli in view of Ali, further in view of Karatas, differ from the instant claims only insofar as they do not explicitly teach the incorporation of dutasteride into the topical emulsion in an amount of about 0.001-1% (w/w) (claim 111), about 0.075% (w/w) (claim 112), about 0.002-0.1% (w/w) (claim 136), about 0.025% (w/w) (claim 137), about 0.05% (w/w) (claim 138), or about 0.15% (w/w) (claim 139).
	Rajendar et al. teaches a pharmaceutical composition for topical application to prevent hair loss and stimulate hair growth containing dutasteride, wherein the effects of preventing hair loss and stimulating hair growth are equal to or higher than that of conventional oral treatment agents (oral finasteride or oral dutasteride) even though the amount of dutasteride is much less than that of conventional oral treatment agents (p.5, l.4-14; p.6, l.1-3). Rajendar et al. teaches that the dutasteride of the topical composition may be contained in the composition in an amount from about 0.001-0.5% (w/w), preferably about 0.01-0.1% (w/w), more preferably from about 0.01-0.06% (w/w), and most preferably 0.022% (w/w) of the composition (p.9, l.24-28).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in formulating the topical dutasteride emulsion formulation of Kandavilli et al. as modified by Ali et al. to contain dutasteride in an amount of about 0.001-0.5% (w/w) of the topical formulation because Rajendar et al. teaches topical dutasteride formulations for preventing hair loss and stimulating hair growth that contain about 0.001-0.5% (w/w) dutasteride. The skilled artisan would have been motivated to incorporate dutasteride into the topical emulsion of Kandavilli et al. as modified by Ali et al. in an amount of about 0.001-0.5% (w/w) because Rajendar et al. demonstrates that dutasteride was effectively incorporated into topical preparations for stimulating hair growth and preventing hair loss within this efficacious range. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the topical 
	The incorporation of about 0.001-0.5% (w/w) dutasteride constitutes a range that clearly circumscribes and/or overlaps with Applicant’s instantly claimed values of “about 0.001% to about 1% (w/w)” (claim 111), “about 0.075% (w/w)” (claim 112), “about 0.002% to about 0.1% (w/w)” (claim 136), “about 0.025% (w/w)” (claim 137), “about 0.05% (w/w)” (claim 138), or “about 0.15% (w/w)” (claim 139), thereby rendering such instantly claimed values prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).” 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Applicant’s Arguments and §1.132 Declaration of Manu Gujrati
In reply, Applicant traverses the previously applied rejections of (i) claims 107-109 under 35 U.S.C. §103 as being unpatentable over Kandavilli et al. (U.S. Patent Application Publication No. 2010/0048598 A1; 2010) in view of Karatas et al. (“Management of Hair Loss Associated with Endocrine Therapy in Patients with Breast Cancer: An Overview”, SpringerPlus, 2016; 5:585-588), citing to Olsen et al. (“The Importance of Dual 5-Reductase Inhibition in the Treatment of Male Pattern Hair Loss: Results of a Randomized Placebo-Controlled Study of Dutasteride versus Finasteride”, J Am Acad Dermatol, 2006; 55:1014-1023) as evidence, as set forth at p.18-24 of the July 31, 2020 non-final Office Action; (ii) claim 115 under 35 U.S.C. §103 as being unpatentable over Kandavilli et al., citing to Olsen et al. as evidence, as set forth at p.24-27 of the July 31, 2020 non-final Office Action; and (iii) claims 106-107 and 
Applicant’s amendments to the claims have been fully and carefully considered, and the previously set forth rejections have been withdrawn in view of the most recently submitted claim amendments. Upon further reconsideration of the claims as amended in view of the prior art, however, new grounds for rejection are set forth infra.
Insofar as Applicant’s remarks apply to the newly set forth grounds for rejection above, they are considered herein to the extent that they are material to the pending rejections.
Applicant argues that “Kandavilli is silent with respect to the treatment of ETIA”, and is also “silent with respect to how to formulate topical dutasteride for local delivery to the dermis while reducing systemic exposure” (Remarks, p.7). Applicant contends that Karatas only “speculates about the topical use of 5-reductase inhibitors (e.g., finasteride or dutasteride) to treat ETIA”, and also fails to describe how to formulate such inhibitors “for local delivery to the dermis while reducing systemic exposure” (Remarks, p.7). Applicant opines that “Olsen is silent with respect to the treatment of ETIA” and is also “silent with respect to dutasteride emulsions (or any topical formulation of dutasteride)” (Remarks, p.8). Applicant further opines that “Rajendar is silent with respect to the treatment of ETIA”, and also “fails to exemplify any dutasteride emulsion formulations” or describe “the use of dutasteride emulsion formulations for local delivery to the dermis while reducing systemic exposure” (Remarks, p.8). Applicant asserts that “Charu describes topical gel formations [sic] for treating acne or psoriasis”, but is silent with respect to dutasteride, topical formulations thereof, the treatment of ETIA, or “the use of dutasteride emulsion formulations for local delivery to the dermis while reducing systemic exposure” (Remarks, p.8).
The arguments have been fully and carefully considered, but are not found persuasive. 
As an initial matter, Applicant should note that Charu is no longer applied as an evidentiary teaching against the instant claims, so the remarks directed thereto are now moot.
prima facie obviousness is based upon the totality of the teachings and what they would have reasonably suggested to the ordinarily skilled artisan when combined. Also, there is simply no requirement under AIA  35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention, but rather that the teachings – taken collectively – teach the entirety of the claimed invention. The test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan, not each reference as if taken in a vacuum. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With regard to Applicant’s contention that Kandavilli et al. is deficient for failing to teach “how to formulate topical dutasteride for local delivery to the dermis while reducing systemic exposure” (Remarks, p.7), this point is not well taken. At p.2, para.[0013], Kandavilli et al. teaches that “[a]n aspect of the present invention provides pharmaceutical compositions for improved topical delivery of 5-reductase inhibitors”, further disclosing at p.2, para.[0028] that “[s]ince the hair follicles in the skin are potential sites of action for dutasteride, formulations of dutasteride that can be applied to the skin will enhance the local bioavailability of dutasteride at hair follicles”. Kandavilli et al. explicitly acknowledges that “[t]opical formulations can enhance the local drug bioavailability by permeation through the skin”, further noting that “[i]n embodiments, the present invention provides pharmaceutical compositions for improved topical delivery of dutasteride” (p.2, para.[0029]; p.2, para.[0031]). The teachings of Kandavilli et al. expressly recognize the advantage of, and describes formulations effective to, prepare dutasteride in a topical formulation for effective local delivery to the hair follicles directly, as opposed to prior art systemic methods of administration (e.g., oral or injectable forms of 5-reductase inhibitors). 
Applicant goes on to argue distinctions between the instantly claimed invention and that of the cited prior art by largely reiterating the content of the 37 C.F.R. §1.132 Declaration of inventor Manu Gujrati (hereinafter “the Gujrati Declaration”) (Remarks, p.8-11). Accordingly, the response set forth below 
The Gujrati Declaration states that the instant invention is “based on the discovery that emulsions of dutasteride selectively target the dermis where the target hair follicles reside, and so limit systemic exposure in ETIA subjects for whom oral dutasteride would [be] not be recommended for their endocrine therapy” (Declaration, para.[3]). The Gujrati Declaration states that “oncologists generally will not prescribe 5-reductase inhibitor drugs, oral or topical, if the 5-reductase inhibitor places the patient at risk of significant systemic exposure and increases in serum estrogen levels”, as “[a]n increase in estrogen levels is in clear opposition to the goals of endocrine therapy in breast cancer” (Declaration, para.[5]-[6]). The Gujrati Declaration states that “emulsion formulations of dutasteride have the ability to concentrate dutasteride in the dermis (rather than the epidermis or plasma) relative to dutasteride gels containing ethanol or propylene glycol”, which “can improve the safety profile of topical dutasteride treatments in subjects undergoing endocrine therapy by reducing their risk of systemic exposure to dutasteride during treatment” (Declaration, para.[7]). 
The Gujrati Declaration presents the results of “[a]n in vitro penetration study” of “several topical formulations of dutasteride” for the purposes of assessing “the risk of systemic exposure for each formulation”, wherein five formulations were tested (Formulations 1-3 being dutasteride lotion emulsions, and Formulations 4-5 being dutasteride gels) (Declaration, para.[8]). The Gujrati Declaration teaches that the dutasteride gels (Formulations 4-5) “exhibited poor selectivity for the dermis, producing an average ratio of dutasteride in the dermis relative to the epidermis of 0.5 and 0.7, respectively”, but that “all three of the emulsion formulations 1-3[,] exhibited selectivity for the dermis, producing an average ratio of dutasteride in the dermis relative to the epidermis of 2.2 (dutasteride emulsion, 0.05% w/w of Appendix 2, Formulation 3), 1.7 (dutasteride emulsion, 0.05% w/w of Appendix 2, Formulation 2), and 2.6 (dutasteride emulsion, 0.05% w/w of Appendix 2, Formulation 1)” (Declaration, para.[9]). The Gujrati Declaration also teaches that the emulsion Formulations 1-3 and gel Formulation 4 “produced no dutasteride in the receptor medium at any time point during the assay, demonstrating that these formulations exhibit a very low risk of producing any significant deleterious systemic dutasteride exposure if administered to a in vivo minipig assay using the dutasteride lotion emulsion of Formulation 1 “with varying amounts (0.025%, 0.05%, and 0.15% w/w) of dutasteride produced very low circulating plasma levels of dutasteride”, thereby confirming that “topical emulsion dutasteride formulations can treat hair loss in subjects suffering from ETIA with little risk of systemic exposure” (Declaration, para.[10]). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Allegations of unexpected results must be supported by relying upon factual evidence establishing “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. MPEP §716.02(b)(I) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art in order to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67) (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Importantly, any objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP §716.02(d). Also, Applicant, not the Office, has the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b). See also Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
The data presented in the Gujrati Declaration appears to establish that the tested topical dutasteride lotion emulsion formulations (Formulations 1-3) exhibited specific selectivity for dermis over the epidermis (thereby targeting the dutasteride to the dermis layer in which the hair follicles reside), as compared to topical dutasteride gel formulations using the same 0.05% (w/w) dose of dutasteride (note that the quantity of dutasteride in each of Formulations 1-5 was controlled at 0.05% (w/w)), which exhibited poor selectivity for the dermis over the epidermal layer. In addition, the data in the Gujrati Declaration further demonstrated that the topical dutasteride lotion emulsion formulations (Formulations 1-3) that exhibited specific selectivity for the dermis over the epidermis were also effective in restricting 
Such comparison, however, presented in the Gujrati Declaration fails to proffer the necessary comparison of the claimed invention – a topical dutasteride emulsion formulation, in its broadest embodiment - with the closest prior art composition (in this case, the topical dutasteride emulsion formulations of Kandavilli et al.), as required by MPEP §716.02(e) (“[a]n affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness”). Instead, the Gujrati Declaration compares three topical dutasteride lotion emulsion formulations with two topical dutasteride gel formulations, which fails to represent the closest prior art compositions of Kandavilli et al., which are, in fact, topical dutasteride emulsions. Without such proper comparison, Applicant has failed to clearly establish that the instant claims circumscribe a topical dutasteride emulsion formulation that exhibits specific characteristics that were not found in - or unexpectedly better than - the closest prior art formulations of Kandavilli et al.
Moreover, the Gujrati Declaration appears to extrapolate the results obtained with each of the three discrete topical dutasteride lotion emulsion formulations tested therein (Formulations 1-3) as being representative of the effects obtained using any topical dutasteride emulsion. This is evidenced at least by the fact that independent claim 106 is newly amended to reflect only that the dutasteride is administered as a topical emulsion, and fails to recite any one or more of the specific compositions of any one or more of the three tested emulsion formulations. In other words, the Gujrati Declaration appears to proffer the position that the unexpected properties of such tested topical dutasteride emulsions (Formulations 1-3) are not actually limited to the three tested emulsions, but rather would be reflective of results that would be obtained using any topical dutasteride emulsion (not just those tested formulations), as compared to a topical dutasteride gel. If this position is, in fact, correct, then it would logically follow 
As a result, the Gujrati Declaration fails to establish that the instantly claimed topical dutasteride emulsion exhibits unexpected properties as compared to the closest prior art topical dutasteride emulsions of Kandavilli and, therefore, has failed to establish probative evidence of secondary considerations. 
Accordingly, the data proffered in the Gujrati Declaration is insufficient to establish that Applicant’s instantly claimed topical dutasteride emulsion yields unexpected advantages over the closest cited prior art in the treatment of subjects with ETIA.
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”). 
For these reasons supra, rejection of claims 106, 108-109, 111-117 and 136-139 is proper. 

Conclusion
Rejection of claims 106, 108-109, 111-117 and 136-139 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 9, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also known as cetearyl alcohol, as recited in instant claim 115.
        2 Despite the fact that Olsen’s study focuses on the oral administration of dutasteride, the physiological correlation between scalp DHT and hair count would have necessarily applied to Kandavilli’s topical dutasteride therapy, since Kandavilli et al. clearly teaches topical application of the dutasteride formulations directly to the scalp skin, which would have had the same effect of penetrating the scalp skin and reducing synthesis of DHT in the scalp via inhibition of 5-reductase. Therefore, the manner in which the dutasteride is applied is peripheral – the fact remains that dutasteride functions to inhibit DHT via inhibition of 5-reductase, and this reduction in serum DHT in the body – including locally at the scalp – would have necessarily correlated to an increase in hair count, thereby meeting Applicant’s claimed effect of “stimulating hair growth” or increasing “scalp hair density”, “hair thickness” or “scalp coverage” as claimed. 
        
        3 Also known as cetearyl alcohol, as recited in instant claim 115.
        4 Despite the fact that Olsen’s study focuses on the oral administration of dutasteride, the physiological correlation between scalp DHT and hair count would have necessarily applied to Kandavilli’s topical dutasteride therapy, since Kandavilli et al. clearly teaches topical application of the dutasteride formulations directly to the scalp skin, which would have had the same effect of penetrating the scalp skin and reducing synthesis of DHT in the scalp via inhibition of 5-reductase. Therefore, the manner in which the dutasteride is applied is peripheral – the fact remains that dutasteride functions to inhibit DHT via inhibition of 5-reductase, and this reduction in serum DHT in the body – including locally at the scalp – would have necessarily correlated to an increase in hair count, thereby meeting Applicant’s claimed effect of “stimulating hair growth” or increasing “scalp hair density”, “hair thickness” or “scalp coverage” as claimed.